Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the Amendment filed on 10/22/2021.
Claims 1-19 and 51 are under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Independent claims 1 and 11 have been amended to recite “determining, by processing circuitry of the computing device, based on the connectivity information, whether the computing device is sharing second digital content with a second device via the communication port or via a screen-sharing application”. Applicant indicated amendments are supported at least by paragraphs [0031, [0052], and [0057]. ]However, the specification discloses the control circuitry determines, based on the connectivity information, whether the computing device is sharing second digital content with a second device via the communication port. The specification fails to disclose the control circuitry determines based on the connectivity information, whether the computing device is sharing second digital content with a second device via a screen-sharing application.
Claim 51 has been amended to recite “capturing connectivity information by processing circuitry from a communication port of a computing device and a screen-sharing application”. However, the specification fails to disclose capturing connectivity information from a screen-sharing application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0161853 A1) and Thikkalveettil et al. (US 2014/0297818 A1).
Regarding claim 1, Chen et al. discloses A method for intelligent display of content, comprising: detecting first digital content [par. 0072, “incoming instant messages that are sent via instant messaging application 603 are controlled”, par. 0073, “intercepts incoming instant messages”]; capturing connectivity information from a communication port of a computing device [par. 0072, “the mechanism of the present invention first polls the status to determine whether or not a display-sharing tool is sharing display 601 on host 600. The status is determined via a separate process on the host machine”, par. 0041, “the mechanism of the present invention may examine other factors to determine a status of the display sharing tool using an available application programming interface. Examples of other factors include… and current network port usage”]; determining, by processing circuitry of the computing device, based on the connectivity information, whether the computing device is sharing second digital content with a second device via the communication port or via a screen-sharing application [par. 0072, “the mechanism of the present invention first polls the status to determine whether or not a display-sharing tool is sharing display 601 on host 600. The status is determined via a separate process on the host machine”, par. 0041, “the mechanism of the present invention may examine other factors to determine a status of the display sharing tool using an available application programming interface. Examples of other factors include… and current network port usage”, par. 0040, NetMeeting]; determining, based on whether the computing device is sharing the second digital content via the communication port or the screen-sharing application, whether to block or permit the presentation of the first digital [par. 0014, “If display sharing is currently in progress, the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender. Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user”, par. 0050, “the user may configure a behavior to hide incoming instant messages by queuing the messages until display sharing is complete or when a manual override is performed by the user”, par. 0072].  
Chen et al. does not explicitly disclose retrieving, from a memory, a rule specifying criteria for determining whether to block or permit presentation of the first digital content based on whether the computing device is sharing the second digital content with the second device; determining, based on the rule and whether the computing device is sharing the second digital content, whether to block or permit the presentation of the first digital content via the computing device.
However Thikkalveettil et al. teaches retrieving, from a memory, a rule specifying criteria for determining whether to block or permit presentation of the first digital content based on whether the computing device is sharing the second digital content with the second device; determining, based on the rule and whether the computing device is sharing the second digital content, whether to block or permit the presentation of the first digital content via the computing device [fig. 3, The memory 24 of the server device 20 also includes a UC application module 28 that comprises user configuration table, par. 0019, “The UC software application module 14 includes software applications that facilitate various types of communications between the computing device 2 and other computing devices via the UC platform, including real-time or near real-time communications such as email messaging application(s) 30 (including, e.g., emailing, calendaring and scheduling, contact lists, etc.), instant messaging or SMS application(s) 32, and conferencing application(s) 34 that facilitate audio and/or video conferences between the computing device and other computing devices within the platform (including sharing of content, such as desktop sharing, from the computing device 2 with one or more computing devices within the A/V conference session)… One or more presence status management applications 33 are also provided in the module 14 of the computing device 2 to monitor, adjust and/or control the status of the computing device 2 locally, including monitoring of software operations in which the computing device is currently engaged (e.g., whether the computing device is currently engaged in a meeting conference session or other communication via the UC platform or engaged in any other local software operation). For example, the presence status management application(s) can adjust the user presence status automatically based upon operations occurring at the computing device 2”, par. 0030, “for an instant messaging application and a user status indicating the user is engaged in and sharing content within a conference session, a rule may be defined within the configuration table 50 that specifies that an instant messaging application cannot deliver an instant message to the computing device 2 while the user is designated as a presenter or is sharing content within an ongoing conference session”, par. 0024, System Status, par. 0038 for example].
[Thikkalveettil et al.: abs, par. 0001].
Regarding claim 2, the rejection of claim 1 is incorporated.
Chen et al. further discloses the blocking or permitting the presentation of the first digital content comprises blocking the presentation of the first digital content via the computing device in response to determining that the computing device is sharing the second digital content with the second device [par. 0014, “If display sharing is currently in progress, the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender. Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user”, par. 0050, “the user may configure a behavior to hide incoming instant messages by queuing the messages until display sharing is complete or when a manual override is performed by the user”].
Regarding claim 3, the rejection of claim 1 is incorporated.
Chen et al. further discloses the blocking or permitting the presentation of the first digital content comprises permitting the presentation of the first digital content via the computing device in response to determining that the computing device is not sharing the [claim 4, “displaying the instant message on the display in response to one of determining that the user is not sharing the display”].
Regarding claim 4, the rejection of claim 1 is incorporated.
Chen et al. further discloses the connectivity information indicates that the communication port of the computing device is coupled to a communication port of the second device, and the second device is a display device, a projection device, a mobile computing device, or a desktop computing device  [par. 0026, “provide communications links between various devices and computers connected together within network data processing system 100. Network 102 may include connections, such as wire, wireless communication links, or fiber optic cab”, par. 0041, “network port”, fig. 6, desktop computing device, par. 0039, “Remote hosting is electronically sharing the display among multiple participants using a display sharing tool”, par. 0068, “host 600 may be a remote host, meaning that participants 602, 604, and 606 may view display 601 using a display sharing tool that is currently running on host 600, such as NetMeeting”, official notice: when computing device use communication port to communicated to second computing device, the communication port of the computing device is coupled to a communication port of the second device].
Regarding claim 5, the rejection of claim 1 is incorporated.
Chen et al. further discloses the connectivity information indicates that the communication port of the computing device is coupled to a communication port of the second device, and the second device is a display device, a projection device, a mobile computing device, or a desktop computing device  [par. 0026, “provide communications links between various devices and computers connected together within network data processing system 100. Network 102 may include connections, such as wire, wireless communication links, or fiber optic cab”, par. 0041, “network port”].
Regarding claim 6, the rejection of claim 1 is incorporated.
Chen et al. further discloses the connectivity information indicates that the computing device is sharing, by way of the communication port and a communication network, the second digital content with one or more second devices [par. 0026, “provide communications links between various devices and computers connected together within network data processing system 100. Network 102 may include connections, such as wire, wireless communication links, or fiber optic cab”, par. 0041, “network port”, par. 0072, “the mechanism of the present invention first polls the status to determine whether or not a display-sharing tool is sharing display 601 on host 600. The status is determined via a separate process on the host machine”, par. 0041, “the mechanism of the present invention may examine other factors to determine a status of the display sharing tool using an available application programming interface. Examples of other factors include… and current network port usage”].
Regarding claim 7, the rejection of claim 1 is incorporated.
Chen et al. further discloses the permitting presentation of the first digital content comprises delaying presentation of the first digital content [par. 0050, “the user may configure a behavior to hide incoming instant messages by queuing the messages until display sharing is complete or when a manual override is performed by the user”].
Regarding claim 8, the rejection of claim 7 is incorporated.
Chen et al. further discloses wherein the delaying presentation of the first digital content comprises: storing the first digital content in memory [par. 0046, “queue the message at the user's instant messaging application until the user is ready to receive the message”, par. 0034, “applications or programs are located on storage devices, such as hard disk drive 326, and may be loaded into main memory 304 for execution by processor 302”]; determining, based on whether the computing device is sharing the second digital content with the second device, when to permit the presentation of the first digital content via the computing device; and permitting the presentation of the first digital content based on the determination of when to permit the presentation of the first digital content [par. 0050, “the user may configure a behavior to hide incoming instant messages by queuing the messages until display sharing is complete or when a manual override is performed by the user”].
Thikkalveettil et al. teaches determining, based on the rule and whether the computing device is sharing the second digital content with the second device, when to permit the presentation of the first digital content via the computing device [par. 0030, “for an instant messaging application and a user status indicating the user is engaged in and sharing content within a conference session, a rule may be defined within the configuration table 50 that specifies that an instant messaging application cannot deliver an instant message to the computing device 2 while the user is designated as a presenter or is sharing content within an ongoing conference session, but that as soon as the user is no longer designated as the presenter or is no longer sharing content within the conference session an instant message is then allowed to be sent to the computing device 2 (even though the user may still be engaged within the conference session)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Thikkalveettil et al. into the [Thikkalveettil et al.: abs, par. 0001].
Regarding claim 9, the rejection of claim 7 is incorporated.
Chen et al. further discloses the delaying presentation of the first digital content comprises: blocking presentation of the first digital content while the computing device is sharing the second digital content with the second device; determining when the computing device has ceased sharing the second digital content with the second device; and permitting presentation of the first digital content in response to determining that the computing device has ceased sharing the second digital content with the second device [par. 0014, “If display sharing is currently in progress, the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender. Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user”, par. 0050, “the user may configure a behavior to hide incoming instant messages by queuing the messages until display sharing is complete or when a manual override is performed by the user”].
Thikkalveettil et al. also teaches the delaying presentation of the first digital content comprises: blocking presentation of the first digital content while the computing device is sharing the second digital content with the second device; determining when the computing device has ceased sharing the second digital content with the second device; and permitting [par. 0030, “for an instant messaging application and a user status indicating the user is engaged in and sharing content within a conference session, a rule may be defined within the configuration table 50 that specifies that an instant messaging application cannot deliver an instant message to the computing device 2 while the user is designated as a presenter or is sharing content within an ongoing conference session, but that as soon as the user is no longer designated as the presenter or is no longer sharing content within the conference session an instant message is then allowed to be sent to the computing device 2 (even though the user may still be engaged within the conference session)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Thikkalveettil et al. into the teaching of Chen et al. with the motivation of enhancing and controlling operations on a user's computer by controlling when certain software operations may be performed by a determination of the rule, the rule is applied that controls performance of the automated software operation at the computing device as taught by Thikkalveettil et al. [Thikkalveettil et al.: abs, par. 0001].
Regarding claim 10, the rejection of claim 6 is incorporated.
Chen et al. further discloses the blocking the presentation of the first digital content includes blocking the retrieval, receipt, or outputting of the first digital content at the computing device [par. 0014, “If display sharing is currently in progress, the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender. Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user”, par. 0046, “queue the message at the user's instant messaging application until the user is ready to receive the message”, par. 0050, “the user may configure a behavior to hide incoming instant messages by queuing the messages until display sharing is complete or when a manual override is performed by the user”].
Regarding claim 11, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 14, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 18, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 10. The reason for the rejection of claim 10 is incorporated herein.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0161853 A1), Thikkalveettil et al. (US 2014/0297818 A1) and Ray et al. (US 2014/0185499 A1).
Regarding claim 51, Chen et al. discloses A method for intelligent display of content, comprising: detecting first digital content [par. 0072, “incoming instant messages that are sent via instant messaging application 603 are controlled”, par. 0073, “intercepts incoming instant messages”]; capturing connectivity information by processing circuitry from a communication port of a computing device and a screen-sharing application [par. 0072, “the mechanism of the present invention first polls the status to determine whether or not a display-sharing tool is sharing display 601 on host 600. The status is determined via a separate process on the host machine”, par. 0041, “the mechanism of the present invention may examine other factors to determine a status of the display sharing tool using an available application programming interface. Examples of other factors include… and current network port usage”]; determining, based on the connectivity information, whether the computing device is sharing second digital content with a second device [par. 0072, “the mechanism of the present invention first polls the status to determine whether or not a display-sharing tool is sharing display 601 on host 600. The status is determined via a separate process on the host machine”, par. 0041, “the mechanism of the present invention may examine other factors to determine a status of the display sharing tool using an available application programming interface. Examples of other factors include… and current network port usage”, par. 0040, to identify NetMeeting]; determining, based on whether the computing device is sharing the second digital content, whether to block or permit the presentation of the first digital content via the computing device; in response to determining the computing device is sharing the second digital content: (i) blocking presentation of the first digital content while the computing device is sharing the second digital content with the second device; and (ii) storing the first digital content in memory; determining when the computing device has ceased sharing the second digital content with the second device; and permitting presentation of the first digital content in response to determining that the computing device has ceased sharing the second digital content with the second device [par. 0014, “If display sharing is currently in progress, the mechanism of the present invention intercepts incoming instant messages and sends alert messages to the sender. Instead of immediately displaying the instant message, the mechanism of the present invention receives the instant message according to behavior specified by the user”, par. 0050, “the user may configure a behavior to hide incoming instant messages by queuing the messages until display sharing is complete or when a manual override is performed by the user”].  
Chen et al. does not explicitly disclose retrieving, from a memory, a rule specifying criteria for determining whether to block or permit presentation of the first digital content based on whether the computing device is sharing the second digital content with the second device; determining, based on the rule and whether the computing device is sharing the second 
However Thikkalveettil et al. teaches retrieving, from a memory, a rule specifying criteria for determining whether to block or permit presentation of the first digital content based on whether the computing device is sharing the second digital content with the second device; determining, based on the rule and whether the computing device is sharing the second digital content, whether to block or permit the presentation of the first digital content via the computing device [fig. 3, The memory 24 of the server device 20 also includes a UC application module 28 that comprises user configuration table, par. 0019, “The UC software application module 14 includes software applications that facilitate various types of communications between the computing device 2 and other computing devices via the UC platform, including real-time or near real-time communications such as email messaging application(s) 30 (including, e.g., emailing, calendaring and scheduling, contact lists, etc.), instant messaging or SMS application(s) 32, and conferencing application(s) 34 that facilitate audio and/or video conferences between the computing device and other computing devices within the platform (including sharing of content, such as desktop sharing, from the computing device 2 with one or more computing devices within the A/V conference session)… One or more presence status management applications 33 are also provided in the module 14 of the computing device 2 to monitor, adjust and/or control the status of the computing device 2 locally, including monitoring of software operations in which the computing device is currently engaged (e.g., whether the computing device is currently engaged in a meeting conference session or other communication via the UC platform or engaged in any other local software operation). For example, the presence status management application(s) can adjust the user presence status automatically based upon operations occurring at the computing device 2”, par. 0030, “for an instant messaging application and a user status indicating the user is engaged in and sharing content within a conference session, a rule may be defined within the configuration table 50 that specifies that an instant messaging application cannot deliver an instant message to the computing device 2 while the user is designated as a presenter or is sharing content within an ongoing conference session”, par. 0024, System Status, par. 0038 for example].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Thikkalveettil et al. into the teaching of Chen et al. with the motivation of enhancing and controlling operations on a user's computer by controlling when certain software operations may be performed by a determination of the rule, the rule is applied that controls performance of the automated software operation at the computing device as taught by Thikkalveettil et al. [Thikkalveettil et al.: abs, par. 0001].
They do not explicitly disclose the first digital content comprising a multimedia advertisement.
However,  Ray et al. in the same field relates to content sharing teaches he first digital content comprising a multimedia advertisement [pare. 0062, “the control logic 221 enables to user to define filters for incoming information (e.g., filter advertisements) and how these filters would work (e.g., ignore the information completely, relay the information but do not store, etc.)”, par. 0095, to block incoming advertisements based on context].
[Ray et al.: par. 0062].


Response to Arguments
Applicant’s arguments, filed on 10/22/2021, with respect to rejection under 35 USC § 112 have been fully considered. However the amendments failing to comply with written description requirement as indicated above.

Applicant’s arguments, filed on 10/22/2021, with respect to rejection under 35 USC § 103 have been fully considered but they are not persuasive.
On page 8 of the Remarks, Applicant argues that “Though Chen details a method for hiding the content of instant messages, in every embodiment of Chen, an alert representing the instant message is still displayed to the user, disrupting the screen sharing session. Independent claim 1 discloses a method for blocking the presentation of digital content entirely, which is different from hiding the actual message but still showing an alert” and  “Assuming for the sake of argument that it would be permissible to combine Chen and Thikkalveettil, such a combination, at best, would disclose a method for intercepting instant messages while a user is screensharing, sending an alert to the sender/and or user, and determining, based on a rule, whether to display, delete, or queue the message. The combination of Chen and Thikkalveettil thus fails to disclose or suggest the above-noted feature of claim 1”. 
without sending an alert message(abs.). Therefore, Applicant’s arguments are not persuasive and the combination of Chen and Thikkalveettil et al. teaches/suggests all features of claim 1.
Applicant’s arguments with respect to claims 11 and 51 rely upon or rehash the arguments addressed above. Therefore, the responses above are incorporated herein to address the remaining arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20030189601 A1		Application sharing single document sharing
US 20080034435 A1		Methods and arrangements for detecting and managing viewability of screens, windows and like media
US 20180096113 A1		Content Protection for a Screen Sharing Experience

US 20170006160 A1		INFORMATION SHARING CONTROL
US 20060190826 A1		Methods and apparatuses for dynamically sharing a portion of a display during a collaboration session
US 20180157457 A1		ENFORCING DISPLAY SHARING PROFILES ON A CLIENT DEVICE SHARING DISPLAY ACTIVITY WITH A DISPLAY SHARING APPLICATION
US 20110113097 A1		DATA OUTPUT DEVICE, DATA PROVIDING DEVICE, DATA OUTPUT SYSTEM, DATA OUTPUT DEVICE CONTROL METHOD, AND DATA PROVIDING DEVICE CONTROL METHOD

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431